                                                                IT IS ORDERED
                                                                Date Entered on Docket: February 5, 2021




                                                                ________________________________
                                                                The Honorable Robert H Jacobvitz
                                                                United States Bankruptcy Judge
______________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

  IN RE:

  ESTHER P. CATRON
  SSN / ITIN: xxx-xx-4730

                    Debtors.                                      Case No. 13-17-12381-JA

                          STIPULATED ORDER MODIFYING
                AUTOMATIC STAY AND FOR ABANDONMENT OF PROPERTY

           THIS MATTER having come before the court on the Motion for Relief from Stay and for

  Abandonment of Property filed by Bank of New York Mellon Trust Company, N.A. as Trustee

  for Mortgage Assets Management Series I Trust (hereinafter referred to as “Creditor”), Debtor

  being represented by its attorney, Davis Miles McGuire Gardner, PLLC (Ronald E. Holmes),

  Creditor being represented by its attorneys, Rose L. Brand & Associates, P.C. (Elizabeth

  Dranttel), and the Court having considered the Motion and finding that Creditor is entitled to an

  Order modifying the automatic stay imposed by the filing of the bankruptcy action, Debtor, by



  5969-022-SFFFB 7607485.doc smc
  Case 17-12381-j13                Doc 91   Filed 02/05/21   Entered 02/05/21 10:36:39 Page 1 of 5
its counsel, and the Trustee, Tiffany M. Cornejo, consenting to the relief requested and the form

of this Order, modifying the automatic stay and providing for abandonment in the event of

default, the parties have agreed as follows:

         Debtor will bring current her Adjustable Rate Note (Home Equity Conversion) and

Adjustable Rate Home Equity Conversion Mortgage for the tax payment made by the Creditor

on September 4, 2019, in the amount of $1,464.73. Payments will be made by certified funds

that include the Loan No 3044437 / Bankruptcy Case No 13-17-12381-JA and delivered to:

         Bank or New York Mellon
         C/o Celink
         2900 Esperanza Crossing
         Austin Tx 78758

         The first payment of $244.13 is due by March 1, 2021, the second payment of $244.12 is

due by April 1, 2021, the third payment of $244.12 is due by May 1, 2021, the fourth payment of

$244.12 is due by June 1, 2021, the fifth payment of $244.12 is due by July 1, 2021, and the final

payment of $244.12 is due by August 1, 2015. The total payment of $1,464.73 is due by August

1, 2021.

         If the Debtor does not adhere to the mortgage on the terms as provided in the Note and

Mortgage and incurs any additional default, upon the filing of a Notice of Default executed by

Creditor or its counsel, and mailed to Debtor and Debtor's counsel, the Debtor will have ten (10)

days to cure the default. The Debtor will only receive two (2) such notices. If the Debtor

defaults a third time, Creditor shall proceed directly to filing the Affidavit of Default. If the

Debtor does not cure the default, within ten (10) days, upon the filing of an Affidavit of Default,

the automatic stay in this case shall be terminated so that Creditor may exercise its remedies

under state law including, but not limited to, the foreclosure of its mortgage against the property

located at 4600 Forman Road SW, Albuquerque, New Mexico 87105.



5969-022-SFFFB 7607485.doc smc                        2
Case 17-12381-j13                Doc 91   Filed 02/05/21   Entered 02/05/21 10:36:39 Page 2 of 5
          In the event of default and notice to Trustee of default stating the terms of this agreement

and said default of the terms, the Trustee shall immediately cease making payments to Creditor

pursuant to the Debtor's Chapter 13 Plan, and future payments will only be made by the Trustee

pursuant to an Amended Proof of Claim filed by Creditor for any unsecured deficiency balance,

if any.

          IT IS, THEREFORE, THE ORDER OF THIS COURT:

          1.      That the automatic stay imposed by the filing of the above-entitled and numbered

cause of action as the same pertains to all the property described in the Mortgage, including but

not limited to, certain real property located in the County of Bernalillo, State of New Mexico,

and more particularly described as:

          A certain tract of land situate in Section 14, Township 9 North, Range 2
          East, N.M.P.M., being a portion of Lot Forty-Two (42) of SUNNY
          SUBURBS, a Subdivision in Bernalillo County, New Mexico, as the same
          is shown and designated on the Plat of said Subdivision, filed in the office
          of the County Clerk of Bernalillo County, New Mexico, on May 1, 1929,
          said tract being now known as Lot 42-A-1 and being more particularly
          described as follows:

          Beginning at the Northeast corner of said tract, which is the Northeast
          corner of said Lot 42 of said SUNNY SUBURBS, a Subdivision; thence
          West 168.63 feet to the Northwest corner of said tract; thence South
          106.69 feet to the Northwesterly corner, a point on the cul-de-sac of a
          private road; thence along the East line of said cul-de-sac, Southeasterly
          on curve, right, R-40 feet, 62.83 feet; thence East, 128.64 feet to the
          Southeast corner; thence North, 146.69 feet to the point of beginning.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile

homes. The property is more commonly known as 4600 Forman Road SW, Albuquerque, New

Mexico 87105, and the stay will be lifted upon default and as set forth above and Credotir will be

permitted to proceed to obtain possession of the collateral, listed in the Mortgage, in the event of




5969-022-SFFFB 7607485.doc smc                        3
Case 17-12381-j13                Doc 91   Filed 02/05/21   Entered 02/05/21 10:36:39 Page 3 of 5
default of the terms of this Order. If there is a conflict between the legal description and the

street address, the legal description shall control.

         2.       That upon default, the above premises will be abandoned pursuant to Section 554

of the Bankruptcy Code, and Creditor shall not be required to name the Trustee as a Defendant in

its foreclosure action and may sell any of the collateral without further notice to the Debtor and

the Trustee.

         3.       That upon default and notice to Trustee of default the payments to Creditor the

Trustee shall cease making payments to Creditor pursuant to Debtor's Plan, and any future

payment and/or deficiency owed by the Debtor to Creditor after sale of said collateral shall be set

forth in an amended Proof of Claim filed by Creditor and shall be subject to the Bankruptcy

Code should this bankruptcy continue. If the Note to Creditor is satisfied and any monies remain,

such monies will be paid to the Trustee for the benefit of the estate.

         4.       That upon default, filing of the Affidavit of Default, and termination of the

automatic stay, USCS Bankruptcy Rule 4001(a)(3)(1999) is not applicable and Creditor may

immediately enforce and implement relief from the automatic stay and foreclose on the subject

property.

                                           ** END OF ORDER**




5969-022-SFFFB 7607485.doc smc                        4
Case 17-12381-j13                Doc 91   Filed 02/05/21   Entered 02/05/21 10:36:39 Page 4 of 5
SUBMITTED BY:

ROSE L. BRAND & ASSOCIATES, P.C.

By /s/Elizabeth Dranttel e-signed
  ELIZABETH DRANTTEL
  Attorneys for Creditor
  7430 Washington Street, NE
  Albuquerque, NM 87109
  Telephone: (505) 833-3036
  elizabeth.dranttel@roselbrand.com


APPROVED BY:

DAVIS MILES MCGUIRE GARDNER, PLLC


By Approved via email 2.2.2021
   RONALD E. HOLMES
   Attorney for Debtor
   320 Gold SW, Suite 1401
   Albuquerque, NM 87102
   Telephone: (505) 268-3999
   rholmes@davismiles.com


By Approved via email 2.3.2021
   TIFFANY M. CORNEJO
   Chapter 13 Trustee
   625 Silver Avenue SW Suite 350
   Albuquerque, NM 87102-3111
   Telephone: 505-243-1335
   orders@ch13nm.com


Copied to:

Esther P. Catron
Debtor
4600 Forman Rd. SW
Albuquerque, NM 87105




5969-022-SFFFB 7607485.doc smc
Case 17-12381-j13                Doc 91   Filed 02/05/21   Entered 02/05/21 10:36:39 Page 5 of 5
